Title: To Alexander Hamilton from George Ingersoll, 21 June 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint June 21st. 99.
          
          There being a necessity of some kind of water conveyance for the purpose of crossing the river and doing other business of the Garrison of a public nature, and having no Boat or Barge, have directed the Contractors to furnish a Barge, which they have done & exhibited their account to the Accountant of the War Department for payment, who refuses to make such payment untill he may be satisfied by what authority the Barge was built. Not holding myself accountable to the accountant of the War Department for my conduct as Commanding Officer of the Garrison at Westpoint, I have wrote to the Secretary of War on the subject and requested his justification for   so doing. the inclosed is the answer from the Secretary of War, which I beg leave to lay before the General for his opinion, and authority for procuring the Barge for the use of this Garrison.
          I am Sir with great respect your Most Obt. Sert.
          
            G: Ingersoll
            Capt. Comg
          
          Majr. Genl Hamilton
        